Title: James Madison to Richard Rush, 17 January 1829
From: Madison, James
To: Rush, Richard


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 Jany. 17. 1829
                            
                        
                        I have recd. your very kind letter of the 12th. The commendations you bestow on those  relating to the
                            Tariff belong rather to what so pregnant & important a subject ought to have made them, than to what they are.
                            They were written to a friend who wished to avail himself of the presumed result of my better opportunities of elucidating
                            the question; and whom I considered as needing such an outline only of topics & references, as might be filled up
                            by the researches, developments, & reflections of which he was himself very capable. I may mention that tho’ the
                            letters were finally published with my assent, it was given with an understanding that such a use was not to be made of
                            them, till the Presidential struggle should be over; and with it, the possibility of a misconstruction that might impute
                            inconsistency to the writer and defeat any good tendency the publication might otherwise have.
                        That there should be a difference of opinion on the policy of legislative encouragement in any form to
                            manufacturing industry was to be expected. But that a Constitutional power to encourage it, thro’ the Custom house, should
                            at this day be denied, was certainly what I had not anticipated. Nor was I less surprised at the rapid growth, than at the
                            birthplace of the doctrine, that would convert the Federal Government into a mere League, which would quickly throw the
                            States back into a chaos, out of which not order, a second time, but lasting disorder of the worst kind, could not fail to
                            grow. There is however such excellent talents, and so much of personal worth, mingled with those aberrations, that
                            we may hope they will not be of long continuance. Opinions whose only root is in the passions, must wither as the
                            subsiding of these withdraws the necessary pabulum.
                        It affords us great pleasure to have the pledge from Mrs. Rush, that we are not to be finally
                            disappointed of the visit so long expected. In the mean time & at all times, be assured of our affectionate
                            regards, and all our best wishes.
                        
                            
                                James Madison
                            
                        
                    